Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021, that includes a response to the Final Office Action mailed November 5, 2020, has been entered. Claims 6 and 7 have been amended; claims 1-5 and 8-18 have been canceled; and claims 19-31 have been newly added. Claims 6, 7, and 19-31 are now pending in the application.
Elected Subject Matter
It is noted that Applicant elected, without traverse, Group II, directed to the osteochondral engineering composite product, not Group III, directed to a method of making the osteochondral engineering composite product. Applicant also elected “PEGDA” as the species of PEG derivative.
It is further noted that Applicant’s response to the restriction/election requirement of June 5, 2018 was noncompliant. Applicant failed to elect a single disclosed species of further constituent as required. Moreover, while Applicant elected “arg-gly-asp” as the single disclosed species of functionalized peptide and “mesenchymal stem cells” as the not elected as the single disclosed species of further requisite constituent. 
Accordingly, claims 21, 22, and 26-30 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on July 31, 2018. Claims 6, 7, 19, 20, 23-25, and 31 are currently under examination. 
Claim Objections
Claim 20 is objected to because the embedded structure designated “Formula I” is completely illegible as shown in the claim. 
***For purposes of examination at this time, the structure of Formula I is assumed to be structure (I) shown in Figure 2 of the present application.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31, which depends from claim 6, stipulates in a wherein clause that “said thiolated CS has about 35.5% to about 51.9% DS with an amino group”. This limitation is not expressly disclosed in the original specification and claims. Applicant would appear to point to Figures 8 and 9b for support. However, support for the claimed range of about 35.5-51.9% DS with an amino group cannot be ascertained. 
This constitutes new matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1. Claim 20 first presents the structure of Formula (I), which is presumably structure (I) shown in Figure 2, but then goes on to define functional groups R1, R2, R3, R4, and R5. However, the structure of Formula (I) only has variable R1 in the structure. 
2. Claim 20, which depends from claim 6, requires that the HA be “thiolated HA”, but the HA structure need not necessarily contain any thiol groups at all. Rather, thiols are listed as one of the optional constituents. 
3. The acronyms “NHS”, “DCC”, and “EDC” are not defined by the claim. Claims must stand alone to define the invention, and should not reply on the disclosure or the drawings to give them meaning. 
4. The limitation “carbodiimides (e.g. DCC and EDC)” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 stipulates that the molecular weight of the PEGDA is “adjustable”. One of ordinary skill in the art cannot definitively ascertain whether the molecular weight of the PEGDA is merely selected or adjusted beforehand to the desired value for incorporation into the composite, or rather whether Applicant is attempting to claim that the molecular weight of the PEGDA is actually adjustable while it’s incorporated into the composite. If the former is the case, Applicant is advised to amend the term “adjustable” to e.g. “selected” or “adjusted”. 
Claims 24 and 25 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 6, 19, 20, 23-25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Daniloff et al. (U.S. Patent Application Pub. No. 2009/0017091), in view of Prestwich et al. (U.S. Patent Application Pub. No. 2008/0025950), Park et al. (Acta Biomaterialia. 2009; 5: 3394-3403), Wang et al. (Mater. Sci. and Eng. C. 2009; 29: 2502-2507), Xiao et al. (J Biomater Tissue Engr. 2014; 4(4): abstract), and Suchaoin et al. (Eur J Pharm Biopharm. 2016; 101: 25-32). 
I. Applicant Claims
Applicant’s elected subject matter is directed to a composite comprising a first component that is a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold comprising sintered microspheres with interconnected porosity; a second component that is a hydrogel comprising thiolated hyaluronic acid (HA) with amino groups, thiolated chondroitin sulfate (CS) with amino groups, and polyethylene glycol diacrylate (PEGDA) with molecular weight of about 700-8000 Da; wherein the thiolated HA and the thiolated CS are crosslinked via the PEGDA, and wherein the thiolated HA has 4.1-43.5% DS with an amino group and 5.2-15.3% DS with a thiol group, and wherein the thiolated CS has 35.5-51.9% DS with an amino group and 17.7-34.1% DS with a thiol group; and wherein the said 3d porous PLGA scaffold and the said hydrogel are linked via NH2 groups from the said crosslinked thiolated HA and thiolated CS; and wherein molar ratio of the total thiol group of the thiolated HA and the thiolated CS to the acrylate groups of the PEGDA is about 1.07. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Daniloff et al. disclose a polymer gel composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the HA and CS can be further functionalized with amino groups, the PEGDA crosslinks the thiolated HA and the thiolated CS, and wherein the composition can further contain a polylactide.
Prestwick et al. disclose a polymer gel composition comprising e.g. thiolated glycosaminoglycans such as e.g. hyaluronic acid (HA) and chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the HA and CS can be further functionalized with amino groups, the PEGDA crosslinks the thiolated HA and the thiolated CS, and wherein the molecular weight of the PEGDA is e.g. 1000 Da and the PEGDA:thiol ratio is e.g. 1:2 (i.e. acrylates:thiol ratio of 1:1 since there are two acrylate groups per PEGDA) (abstract; paragraphs 0103, 0203, 0417; Figures 1, 2, and 4)
Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to hyaluronic acid (HA) degrade relatively slowly compared to compositions composed of PLGA and HA-coated PLGA, and are more effective for guided bone regeneration. The HA NH2 group varied from 24-80 mol% and was correlated with HA degradation rate, with a lower HA NH2 group mol% corresponding to a higher degradation rate. The HA-PLGA composite had a PLGA conjugation degree of 37%. The PLGA degradation rate can be controlled in part by the specific ratio of lactic acid to glycolic acid in PLGA. 
Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% and interconnected 
Xiao et al. disclose thiolated HA with a 7-74% DS with a thiol group, and that such thiolated HA derivatives exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine (abstract).
Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS with a thiol group), and that such thiolated CS derivatives exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis (abstract). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Daniloff et al. do not explicitly disclose that the polymer composite contains a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity which could be covalently bonded via –NH2 groups to the hydrogel, that the hydrogel is specifically composed of thiolated HA with 4.1-43.5% DS with an amino group and 5.2-15.3% DS with a thiol group, and thiolated CS with 35.5-51.9% DS with an amino group and 17.7-34.1% DS with a thiol group, that the molecular weight of the PEGDA is 700-8000 Da and that the thiol:acrylate ratio is about 1.07. These deficiencies are cured by the teachings of Park et al., Prestwich et al., Wang et al., Xiao et al., and Suchaoin et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Daniloff et al., Prestwich et al., Park et al., Wang et al., Xiao et al., and Suchaoin et al., outlined supra, to devise Applicant’s claimed composite. 
Daniloff et al. disclose a polymer composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the thiolated HA and the thiolated CS are crosslinked via PEGDA; wherein the thiolated HA and thiolated CS can further contain amino functional groups, and wherein the composition can further contain a polylactide component and be employed to treat a defect in bone and/or cartilage. Since Prestwick et al. disclose that e.g. crosslinking of thiolated glycosaminoglycans such as e.g. hyaluronic acid (HA) and chondroitin sulfate (CS) with polyethylene glycol diacrylate (PEGDA) for the production of hydrogels for tissue repair and delivery of e.g. bioactive agents can be achieved using PEGDA with a molecular weight of e.g. 1000 Da and a PEGDA:thiol ratio is e.g. 1:2 (i.e. acrylates:thiol ratio of 1:1 since there are two acrylate groups per PEGDA); since Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to e.g. hyaluronic acid degrade relatively slowly and are more effective for guided bone regeneration; since Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications; since Xiao et al. disclose that thiolated HA with a 7-74% DS exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine; and since Suchaoin et al. et al. composite to include a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30%, and to covalently bond this 3D porous PLGA scaffold via –NH2 groups to the hydrogel comprising thiolated HA with 7-74% DS with a thiol group and 24-80% DS with an amino group, and thiolated CS with 21-33% DS with a thiol group and 24-80% DS with an amino group, which thiolated HA and thiolated CS are crosslinked by PEGDA having a molecular weight of e.g. 1000 Da and with a acrylate:thiol ratio of 1:1, with the reasonable expectation of success that the resulting composite will be more effective for guided bone regeneration. 
Daniloff et al. disclose that their crosslinking methodology with PEGDA is based on the methodology described in International Patent Application No. WO 2005/056608 (see e.g. paragraph [0186]). The U.S. National Stage Entry of the very same application is published as Prestwich et al., U.S. Patent Application Pub. No. 2008/0025950. Since Prestwich et al. disclose that the PEGDA MW employed is e.g. 700-10,000 Da, one of ordinary skill in the art would thus be motivated to employ PEGDA with a MW of 700-10,000 Da. Since the properties described in claim 16, i.e.  “a crosslinking efficiency of about 79% to about 96%” and “an average storage modulus of about 410-3830 Pa”, are based on employing a PEGDA with MW 700-8,000 Da, the properties do not distinguish the claimed composition from the cited prior art. 
et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer. The molecular weight of CS is 475.4 g/mol. Hence, the thiolated CS contains about 0.00042-0.00067 moles thiol per 0.002 moles of CS, or about 21-33 moles thiol groups per 100 moles of CS units, which is thus equivalent to about 21-33% DS with a thiol group.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daniloff et al. (U.S. Patent Application Pub. No. 2009/0017091), in view of Park et al. (Acta Biomaterialia. 2009; 5: 3394-3403), Park (Biomaterials. 1995; 16(15): 1123-1130), Wang et al. (Mater. Sci. and Eng. C. 2009; 29: 2502-2507), Xiao et al. (J Biomater Tissue Engr. 2014; 4(4): abstract), and Suchaoin et al. (Eur J Pharm Biopharm. 2016; 101: 25-32).
II. Applicant Claims
Applicant’s elected subject matter is directed to a composite comprising a first component that is a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold with a lactide/glycolide ratio of 85:15 comprising sintered microspheres with interconnected 2 groups from the said crosslinked thiolated HA and thiolated CS. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Daniloff et al. disclose a polymer composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the PEGDA crosslinks the thiolated HA and the thiolated CS, and wherein the composition can further contain a polylactide.
Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to hyaluronic acid (HA) degrade relatively slowly compared to compositions composed of PLGA and HA-coated PLGA, and are more effective for guided bone regeneration. The HA NH2 group varied from 24-80 mol% and was correlated with HA degradation rate, with a lower HA NH2 group mol% corresponding to a higher degradation rate. The HA-PLGA composite had a PLGA conjugation degree of 37%. The PLGA degradation rate can be controlled in part by the specific ratio of lactic acid to glycolic acid in PLGA.

Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% and interconnected pores with pore size of 10-180 µm support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications (see abstract).
Xiao et al. disclose thiolated HA with a 7-74% DS with a thiol group, and that such thiolated HA derivatives exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine (abstract).
Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS with a thiol group), and that such thiolated CS derivatives exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis (abstract).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Daniloff et al. do not explicitly disclose that the polymer composite contains a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold with a lactide/glycolide ratio of 85:15 fabricated via sintered microspheres with porosity which could be covalently bonded via –NH2 groups to the hydrogel, and that the hydrogel is specifically composed of thiolated HA with 4.1-43.5% DS with an amino group and 5.2-15.3 DS with a thiol group, and et al., Park, Wang et al., Xiao et al., and Suchaoin et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Daniloff et al., Park et al., Park, Wang et al., Xiao et al., and Suchaoin et al., outlined supra, to devise Applicant’s claimed composite. 
Daniloff et al. disclose a polymer composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the thiolated HA and the thiolated CS are crosslinked via PEGDA; wherein the thiolated HA and thiolated CS can further contain amino functional groups, and wherein the composition can further contain a polylactide component and be employed to treat a defect in bone and/or cartilage. Since Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to hyaluronic acid degrade relatively slowly and are more effective for guided bone regeneration; since Park discloses that poly (lactide-co-glycolide) (PLGA) with a lactide/glycolide ratio of 80:20 to 90:10 degrades much slower over the course of a 53 day period than PLGA with a lactide/glycolide ratio of 50:50 to 70:30; since Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications; since Xiao et al. disclose that thiolated HA with a 7-74% DS exhibit long-term stability in body fluid and et al. disclose that thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS) exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis; one of ordinary skill in the art would be motivated to tailor the Daniloff et al. composite to include a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold with a lactide/glycolide ratio of 80:20 to 90:10 fabricated via sintered microspheres with porosity greater than 30%, and to covalently bond this 3D porous PLGA scaffold via –NH2 groups to the hydrogel comprising thiolated HA with 7-74% DS with a thiol group and 24-80 DS with an amino group, and thiolated CS with 21-33 DS with a thiol group, with the reasonable expectation of success that the resulting composite will be more effective for guided bone regeneration.  
Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer. The molecular weight of CS is 475.4 g/mol. Hence, the thiolated CS contains about 0.00042-0.00067 moles thiol per 0.002 moles of CS, or about 21-33 moles thiol groups per 100 moles of CS units, which is thus equivalent to about 21-33% DS with a thiol group.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 
Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that the prior art does not suggest that “the hydrogel associates with the interconnected…PLGA scaffold”. 
The Examiner, however, would like to point out the following:
1. Daniloff not only provides for crosslinked hydrogels that contain two or more polymers, these polymers can be functionalized with “one or more” functional groups, including thiol groups and amino preferably be e.g. thiolated HA and thiolated CS, and the crosslinking is done preferably via e.g. PEGDA (see paragraphs 0092, 0094, 0096, 0104, 0157). Thiolated CS is expressly disclosed in e.g. paragraph [0104].  
2. Not only are thiolated HA and thiolated CS preferred polymers for use in the Daniloff hydrogel, Daniloff further expressly discloses that these said polymers can further include pendant amino functional groups (see paragraph 0096). Moreover, Daniloff discloses that it’s preferred for the polymers to have one or more functional groups and to be reactive (see paragraph 0092). In view of the express teachings of Daniloff, then, it would have been prima facie obvious for one of ordinary skill in the art to arrive at a hydrogel containing both thiolated HA and thiolated CS, wherein both the thiolated HA and thiolated CS each further contain reactive amino functional groups, and wherein the said polymers are crosslinked by PEGDA to form the hydrogel. 
3. Regarding Applicant’s assertion that Daniloff teaches only “crosslinking the thiol groups of HA by PEGDA, which is in direct contrast to the crosslinking between the 3D porous PLGA and the hydrogel”, the Office has never stated nor remotely implied that somehow the crosslinking of the thiolated HA and thiolated CS to form the hydrogel is one and the same process as the crosslinking between the 3D porous PLGA and the hydrogel. 
4. Wang discloses the 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% and interconnected pores with pore size of 10-180 µm support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications. Park discloses that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via –NH2 groups to hyaluronic 
5. Therefore, in view of the cited prior art as a whole, one of ordinary skill in the art, in putting the various pieces together, would be able to arrive at the instantly claimed subject matter with a reasonable expectation of success. First, in following the teachings of Daniloff, the hydrogel would contain thiolated HA and thiolated CS and be crosslinked by PEGDA, as these are preferred. In view of Daniloff, Park and Wang, the thiolated HA and thiolated CS would be further outfitted with functional amino groups, and the crosslinked hydrogel will be attached via NH2 groups to Wang’s 3D porous PLGA scaffold for more effective guided bone regeneration, to arrive at the instantly claimed composite.
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/DAVID BROWE/Primary Examiner, Art Unit 1617